            Case 1:20-cv-02761-AT Document 43 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY,                                   20 Civ. 2761 (AT)

                                   Plaintiff,

                       -against-

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION AND U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

                                   Defendants.



                       DECLARATION OF NATASHA W. TELEANU

       Natasha W. Teleanu declares as follows pursuant to 28 U.S.C. § 1746:

       1.      I am an Assistant United States Attorney in the office of Audrey Strauss, Acting

United States Attorney for the Southern District of New York, attorney for defendants Centers

for Disease Control and Prevention (“CDC”) and U.S. Department of Health and Human

Services, and I am the counsel of record in this matter. I make this declaration on the basis of

personal knowledge to place certain information and a record before the Court in support of

Defendants’ Motion for Summary Judgment.

       2.      Attached hereto as Exhibit A is a true and correct copy of the June 9, 2020 interim

response letter from CDC to plaintiff Knight First Amendment Institute at Columbia University,

which accompanied CDC’s interim response.



       I declare under penalty of perjury that the foregoing is true and correct.
        Case 1:20-cv-02761-AT Document 43 Filed 10/02/20 Page 2 of 2




Dated: October 2, 2020
       New York, New York

                                         /s/ Natasha W. Teleanu
                                         Natasha W. Teleanu
                                         Assistant United States Attorney




                                     2
